Citation Nr: 1242557	
Decision Date: 12/13/12    Archive Date: 12/20/12

DOCKET NO.  09-04 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for residuals of right foot sprain.

2.  Entitlement to an initial evaluation in excess of 10 percent for status post left shoulder superior labrum anterior to posterior (SLAP) repair with residual scarring.

3.  Entitlement to an initial compensable evaluation for status post nasal fracture with septorhinoplasty and residual left nasal obstruction and right nasal septal deviation.

4.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran had active service from September 2003 to September 2007.

This case comes before the Board of Veterans' Appeals (Board) on appeal from November 2007 and May 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, and Los Angeles, California.  The November 2007 rating decision, inter alia, granted service connection for PTSD, assigning a 30 percent evaluation; for status post left shoulder superior labrum anterior to posterior (SLAP) repair with residual scarring, assigning a 10 percent evaluation, effective September 9, 2007; and for status post nasal fracture with septorhinoplasty and residual left nasal obstruction and right nasal septal deviation, assigning a 0 percent evaluation each, effective September 9, 2007.  The May 2008 rating decision, inter alia, granted service connection for right foot sprain, claimed as right mid foot injury with forefoot pain which radiates to digits 2, 3, and 4, assigning a 10 percent rating, effective September 9, 2007.

During the course of the appeal, jurisdiction was transferred to the Los Angeles, California, RO.
The Veteran testified before the undersigned Veterans Law Judge at a hearing in Los Angeles, California, in September 2011.  A transcript of the hearing is of record.  The Veteran submitted additional evidence at that time, together with a waiver of consideration by the agency of original jurisdiction.  See 38 C.F.R. § 20.1304.  In July 2012, the Veteran's national service officer submitted a second waiver of consideration of all evidence in support of the appeal submitted following the September 2011 hearing.

In a September 2012 brief, the Veteran's local service representative stated that the Veteran's appeal was not ready for review, noting that the claims file included a request for a VA examination which had not been ordered nor complied with, after which the benefits sought on appeal must either be granted or a Supplemental Statement of the Case must be issued.  However, the Board notes that a review of the electronic file shows that the Veteran was afforded VA DBQ (Disability Benefit Questionnaire) examinations in December 2011 and that in July 2012, the Veteran's national service officer waived consideration of all evidence submitted following the September 2011 hearing.  Accordingly, the Board has jurisdiction over these issues and they are properly before the Board for appellate consideration.

The Board notes that, in Rice v. Shinseki, the Court held that a TDIU claim cannot be considered separate and apart from an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Instead, the Court held that a TDIU claim is an attempt to obtain an appropriate rating for a service-connected disability.  The Court also found in Rice that, when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.  The record in this case indicates that the Veteran has essentially asserted that he is not employable solely by reason of his claimed service-connected disabilities.

The issue of entitlement to service connection for peripheral neuropathy of the right lower extremity was raised by the Veteran during the September 2011 hearing.  Since this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over this issue and it is referred to the AOJ for appropriate action.
The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claims.  A review of the documents in the electronic file reveals additional evidence that will be considered by the Board in this appeal.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Throughout the entire period on appeal, the Veteran's residuals of right foot sprain have been manifested by moderate disability of the right foot.

2.  Throughout the entire period on appeal, the Veteran's left shoulder disability has been manifested by no more than painful motion; there was no limitation of motion at the shoulder level, ankylosis, dislocation, or fibrous union or nonunion of the humerus.  Residual scarring was found to have not been painful, and did not cause any limitation of function.

3.  Throughout the entire period on appeal, the Veteran's status post nasal fracture with septorhinoplasty and residual left nasal obstruction and right nasal septal deviation has been manifested by 40 percent left nasal obstruction.

4.  Prior to December 3, 2011, the Veteran's PTSD was manifested by symptoms that most closely approximate occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

5.  From December 3, 2011, the Veteran's PTSD has been manifested by symptoms that most closely approximate occupational and social impairment with reduced reliability and productivity.

CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 10 percent for foot impairment due to the residuals of a right foot strain, have not been met or approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.10 , 4.40, 4.45, 4.71a, Diagnostic Code 5284 (2011).

2.  The criteria for a disability evaluation in excess of 10 percent for a left shoulder disability have not been met or approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5201-5024 (2011).

3.  The criteria for an initial compensable evaluation for status post nasal fracture with septorhinoplasty and residual left nasal obstruction and right nasal septal deviation have not been met or approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.97, Diagnostic Codes 6599-6502 (2011).

4.  Prior to December 3, 2011, the criteria for a disability evaluation in excess of 30 percent for PTSD have not been met or approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102 , 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2011).

5.  From December 3, 2011, that date of the Veteran's DBQ examination demonstrating that an increase is warranted, the criteria for a 50 percent schedular evaluation for PTSD, but no higher, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353 -23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) ; see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In this appeal, the RO provided notice to the Veteran in letters dated June 2007 and March 2008, prior to the issuance of the appealed November 2007 and May 2008 rating decisions, that explained what information and evidence was needed to substantiate the claims for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  These letters also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters on appeal.  Pertinent medical evidence associated with the claims file consists of service and VA treatment records, and the reports of June 2007, March 2008, and December 2011 QTC and DBQ VA examinations.  Also of record and considered in connection with the appeal are the various written statements provided by the Veteran and by the Veteran's representative, friend, and brother on his behalf, as well as the Veteran's April 2012 hearing testimony.  The Board finds that no additional RO action to further develop the record on the claims is warranted.
In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2)  (2011) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board personal hearing, the Veterans Law Judge (VLJ) noted the elements that were lacking to substantiate the increased rating claims.  The Veteran was assisted at the hearing by an accredited representative from Disabled American Veterans.  The representative and the VLJ asked questions to draw out the current state of the Veteran's disabilities.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his increased rating claims.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

Legal Principles

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  To evaluate the severity of a particular disability, it is essential to consider its history.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 (2011).

Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2011).  In addition, where there is a question as to which of two disability evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2011).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

An evaluation of the level of disability present also includes consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.

The Court has also held that in a claim of disagreement with the initial rating assigned following a grant of service connection separate ratings can be assigned for separate periods of time, based on the facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Where entitlement to compensation has already been established, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.

The Board further acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

VA must consider "functional loss" of a musculoskeletal disability separately from consideration under the diagnostic codes; "functional loss" may occur as a result of weakness or pain on motion.  38 C.F.R. § §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  VA must consider any part of the musculoskeletal system that becomes painful on use to be "seriously disabled."  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.40 state that the disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  According to this regulation, it is essential that the examination on which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to these elements.  In addition, the regulations state that the functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 state that when evaluating the joints, inquiry will be directed as to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement.

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  For the purpose of rating disability from arthritis, the shoulder is considered a major joint.  38 C.F.R. § 4.45 (2011).

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.
Traumatic arthritis is rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When limitation of motion of the specific joint involved is noncompensable under the appropriate diagnostic code, a 10 percent rating will be assigned for each major joint or group of minor joints affected by limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

A.  Right foot sprain

The Veteran was originally awarded service connection for right foot sprain and assigned a 10 percent rating, effective September 7, 2007.  The Veteran's right foot disability is rated under Diagnostic Code 5284 (foot injuries, other).  Under Diagnostic Code 5284, a 10 percent disability evaluation is warranted for moderate foot injury; a 20 percent disability evaluation is warranted for moderately severe foot injury; a 30 percent disability evaluation is warranted for severe foot injury; and a maximum 40 percent disability evaluation is warranted when there is actual loss of use of the foot.  38 C.F.R. § 4.71a.

The terms "mild," "moderate" and "severe" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6.

Other diagnostic codes relating to the foot are Diagnostic Code 5277 (bilateral weak foot); Diagnostic Code 5278 (clawfoot); Diagnostic Code 5279 (anterior metatarsalgia); and Diagnostic Code 5280 (unilateral hallux valgus); Diagnostic Code 5281 (unilateral, severe, hallux rigidus); Diagnostic Code 5282 (hammer toe); and Diagnostic Code 5283 (malunion or nonunion of tarsal or metatarsal bones).  As noted below, these conditions are not shown on examination and application of these diagnostic codes is not warranted.  While the record reflects diagnoses of hallux rigidus (Diagnostic Code 5281) and plantar fasciitis (Diagnostic Code 5276), the Board notes that the Veteran is not service-connected for these disabilities.  Accordingly, application of those diagnostic codes is not warranted.

The Veteran's STRs include a February 2007 report which shows that the Veteran complained of right foot pain when ambulating.  An examination revealed tenderness to palpation on the sole of the foot.  There were no signs of redness, lumps, or bumps.  A March 2007 report reflects complaints of right foot pain after the Veteran dropped a foot locker on his right foot.  He was prescribed Naprosyn which had little effect.  At rest, pain was rated three to six out of ten on the pain scale and increased with running or walking.  The Veteran denied any radiation of pain.  On examination of the right foot, there was no edema or erythema.  An April 2007 report reflects complaints of sharp and shooting pain in the right forefoot.  He complained of sharp shooting pain.  There was central plantar right forefoot pain that radiated to the third and fourth toe.  On examination, there was localized soft tissue swelling of the ankle.  There was a snapping sensation in the right middle and fourth toe; soft tissue pain of the right second, third, and fourth toe; and pain between the right second, third, and fourth toe.  There was tenderness to palpation of the right forefoot second and third interspaces.  The Veteran was found to have bilateral pes planus with no swelling or erythema of the feet.  X-ray examination of the right foot revealed normal minerlization and alignment.  No fractures or osseous abnormalities were demonstrated.  Joint spaces were well-maintained and overlying soft tissues were unremarkable.  The Veteran was diagnosed with intermetatarsal neuroma.

On QTC examination in June 2007, an examination of the right foot was negative for evidence of pes planus.  The weight-bearing alignment of the Achilles tendon was good and there was no evidence of hallux valgus.

VA treatment records dated in January 2008 show that on range of motion testing, the Veteran had right plantar discomfort when standing on his right forefoot.  The right foot was tender to palpation.  The Veteran was diagnosed with a right foot injury with right plantar pain, most consistent with Morton's neuroma.

The Veteran was afforded a QTC examination in March 2008 at which time he presented with a right mid-foot condition with radiating pain to the second, third, and fourth digits.  He described constant, aching, and sharp pain in the right mid-foot rated five out of ten on the pain scale.  At the time of the examination, he did not require any pain medication.  The Veteran denied any hospitalization or treatment for his right foot.

On examination of the right foot, there was painful motion, weakness, and tenderness.  There was active motion in the metatarsophalangeal joints of the great toes, bilaterally.  Gait was slow, but normal.  It was noted that the Veteran's feet were not flat.  On palpation, there was slight tenderness on the distal aspect of the right foot.  Examination of the Achilles' tendon revealed good alignment without claw feet.  Dorsiflexion of all of the toes produced pain on all toes on the right foot.  Palpation of the metatarsal heads of the toes produced slight tenderness on the right foot.  There was no evidence of hammertoes, Morton's metatarsalgia, hallux valgus, or rigidus.  He had limited function for standing or walking and required a foot support.  However, an X-ray examination of the right foot was normal.  The Veteran was diagnosed with a right foot sprain.

In September 2011, the Veteran testified that his foot was injured due to a foot locker and complained of sharp tingly pains towards the center of his right foot.  He also testified that if he walked over 100 yards he had to sit down and massage his foot.

On DBQ general medical examination in December 2011, it was noted that the Veteran had severe nerve damage of the right foot that occurred during service in Iraq.  He indicated that walking and running caused severe sharp pain in his right foot rated as a seven out of ten on the pain scale.  Standing and walking caused pain, weakness, and fatigue.  The Veteran complained that he could not get a job with the skills he attained during service due to his right foot disability.  He was diagnosed with bilateral feet strain with findings of plantar fasciitis and hallux valgus.

On DBQ examination of the Veteran's right foot in December 2011, the Veteran was noted to have hallux valgus, a right foot sprain, and plantar fasciitis.  He presented with a history of severe sharp pain in his feet with walking and running.  There was no evidence of Morton's neuroma , metatarsalgia, hammertoe, hallux rigidus, or pes cavus.  Hallux valgus was asymptomatic.  He did have an "other foot injury" noted to be moderate in severity on the right side.  There was no evidence of bilateral weak foot.  It was noted that he had specialized foot wear and received steroid shots.  An X-ray examination of the right foot revealed hallux valgus.  The examiner opined that the Veteran's right foot disability did not impact his ability to work.  Functional limitations caused by the Veteran's right foot disability included standing and walking.

The Board finds that the Veteran is not entitled to an initial disability evaluation in excess of 10 percent for a right foot disability, under Diagnostic Code 5284.  In this regard, while the December 2011 examinations revealed that the Veteran wears specialized foot wear, the Veteran was able to ambulate without the use of an assistive device.  In addition, while the Veteran complained of constant right foot pain, on March 2008 QTC examination he denied any treatment for his right foot and denied taking any pain medication.  Finally, while there is evidence of right foot tenderness, there is no evidence of right foot swelling. Therefore, the Board finds that the Veteran's disability picture, when considered as a whole, does not more nearly approximate a moderately severe foot injury as is required for a higher disability evaluation of 20 percent under Diagnostic Code 5284.  Thus, the Board concludes that the Veteran's disability picture more nearly approximates a moderate foot injury under Diagnostic Code 5284.  Accordingly, the criteria for an initial evaluation in excess of 10 percent are not met.

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted a higher schedular rating in excess of that discussed above.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

B.  Left shoulder

The Veteran was originally awarded service connection for status post left shoulder SLAP repair with residual scarring and assigned a 10 percent evaluation, effective September 9, 2007.  The Veteran's left shoulder disability is rated under Diagnostic Codes 5201-5024.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27.  Diagnostic Code 5024 applies to tenosynovitis, and a note following Diagnostic Code 5024 provides that diseases under Diagnostic Codes 5013 and 5024 are rated on limitation of motion of affected parts, as arthritis, degenerative.  Diagnostic Code 5003, applicable to degenerative arthritis, provides that degenerative arthritis is rated on the basis of limitation of motion under appropriate diagnostic codes for the specific joint or joints involved, but that when limitation of motion of the specific joint is noncompensable, a 10 percent evaluation is warranted for limitation of motion of the joint.

In considering the applicability of other diagnostic codes, the Veteran has not been shown to have ankylosis of scapulohumeral articulation, nor has it been shown that he suffers from other impairment of the humerus, including recurrent dislocations at the scapulohumeral joint, or impairment of the clavicle or scapula.  Accordingly, the criteria pertaining to those disabilities are not applicable.  38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5202, 5203 (2011).

Under Diagnostic Code 5201, limitation of motion of the minor arm at shoulder level warrants a 20 percent disability valuation.  Limitation of motion of the minor arm midway between the side and shoulder level warrants a 20 percent disability evaluation.  Limitation of motion of the minor arm to 25 degrees from the side warrants a 30 percent disability evaluation.  The rating criteria provide different ratings for the minor arm and the major arm.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  The Veteran has indicated (in various treatment records and on VA examination) that he is right-handed; therefore, the Board will apply the ratings and criteria for the minor arm to the left arm.  38 C.F.R. § 38 C.F.R. § 4.69 (2011).

Normal forward flexion of the shoulder is 0 to 180 degrees; abduction is 0 to 180 degrees; and internal and external rotation are from 0 to 90 degrees.  38 C.F.R. § 4.71a, Plate I (2011).  Forward flexion and abduction to 90 degrees amounts to shoulder level.

The STRs include a March 2007 report which reflects the Veteran's complaints of left shoulder pain.  He stated that he underwent surgery in January 2006 and had pain rated four out of ten on the pain scale at rest, and seven out of ten on the pain scale when provoked.  He denied any radiation of pain and indicated that pain was mostly localized in the frontal part of the shoulder.  Occasionally, it was felt in the superior and posterior part of the shoulder.  Pain was described as constant and dull. On examination, there was no edema, eccchymosis, or erythema.  There was a two inch scar on the frontal part of the shoulder, one-half inches long on the superior lateral part and a quarter inch scar was on the posterior part of the left shoulder.  Strength was 4/5 in all directions.

The Veteran underwent a QTC examination in June 2007 at which time he presented with a history of trauma to the left shoulder in 2004.  He complained of pain, stiffness, and weakness.  Pain was associated with a lack of endurance, was intermittent, and occurred four times a week.  Pain did not radiate, but was aching, sharp, and cramping and was brought on by physical activities.  Pain was rated a four out of ten on the pain scale.  However, the Veteran was able to function without medication.  He had three periods of incapacitation for about nine days in the past year and had difficulty with overhead reaching, pulling, pushing, and lifting.

On examination of the left shoulder, there was evidence of limited and painful motion.  There was no evidence of swelling, inflammation, heat, redness, effusion, drainage, abnormal movement, instability, or weakness.  Range of motion testing revealed 150 degrees flexion, 110 degrees abduction, 90 degrees external rotation, and 75 degrees internal rotation with pain.  X-ray examination of the left shoulder revealed normal alignment of the acromioclavicular (AC) joint and glenohumeral joints.  There was no evidence of fracture or other structural abnormalities.  The glenoid fossa and humeral head articular surfaces appeared normal and smooth.  The joint spaces were maintained.  The surrounding soft tissues were unremarkable.  The impression was no significant findings.

On examination of the skin on the left shoulder, there were two nondisfiguring scars.  There was evidence of a 1 by 0 centimeter nondisfiguring scar on the anterior aspect of the left shoulder.  The scar was soft and elevated, but was nontender.  It was hyperpigmented and less than 6 square inches long.  There was evidence of instability, but no evidence of limitation of motion, inflexibility, or functional limitation.  There was also no evidence of hypopigmentation, ulceration, drainage, or discharge, adherence, tissue loss, keloid formation, skin breakdown, or abnormal texture.  There was evidence of a second 1 by 0 centimeter nondisfiguring scar located on the posterior aspect of the left shoulder which was hyperpigmented, elevated, nontender, and soft.  The scar was less than 6 square inches without evidence of hypopigmentation, limitation of motion, functional limitation, abnormal texture, ulceration or tissue loss, inflexibility, instability, adherence, keloid formation, evidence of skin breakdown, drainage, or discharge.

Regarding DeLuca factors, range of motion of the left shoulder was limited by pain, but was not limited by fatigue, weakness, lack of endurance or incoordination after repetitive use.  After repetitive motion, there was no additional limitation of motion.  The Veteran was diagnosed with left shoulder status post trauma, requiring arthroscopic repair with residual nondisfiguring scars, pain, and a limited range of motion.  The examiner concluded that there was evidence of nondisfiguring scars and a limited range of motion of the left shoulder.  As regards functional limitations, the examiner indicated that the Veteran should avoid using ladders, overhead reaching, and crawling.  There were no functional limitations in regard to the nondisfiguring scars.

VA treatment records include a January 2008 report which shows that range of motion testing of the left shoulder revealed 140 degrees flexion, 40 degrees extension, 140 degrees abduction, 60 degrees adduction, 45 degrees external rotation, and 60 degrees internal rotation.

The Veteran underwent a VA DBQ general medical examination in December 2011 during which an examination of scarring on the Veteran's left shoulder revealed that the scar was not painful or unstable.  He complained of difficulty with lifting and limited motion in his left shoulder and pain with use.  He also had labrum anterior posterior repair with scarring.  He complained of weakness, stiffness, pain, giving way, lack of endurance, and fatigability.  He indicated that the only treatment for his left shoulder consisted of surgery which resulted in residuals of intermediate degrees of residual weakness, pain, and or limitation of motion.

The Veteran was afforded a DBQ examination of the left shoulder in December 2011, at which time he reported that flare-ups impacted the function of the shoulder and/or arm.  Range of motion testing of the left arm revealed 120 degrees flexion and abduction, with pain.  He was able to perform repetitive use testing with three repetitions, without any additional limitation in range of motion of the left shoulder and arm following repetitive use or functional loss and/or functional impairment of the shoulder and arm.  There was localized tenderness or pain on palpation of joints, soft tissue, biceps, and tendons of the left shoulder.  However, there was no guarding.  Muscle strength testing was 5/5 on left shoulder abduction and forward flexion.  There was no evidence of ankylosis of the glenohumeral articulation (shoulder joint).  Hawkin's impingement, empty-can, external rotation/infraspinatus strength, and lift-off subscapularis tests were positive.  There was no history of mechanical symptoms or history of recurrent dislocation (subluxation) of the glenohumeral (scapulohumeral) joint.  Crank apprehension and relocation tests were negative.  There was no AC joint condition or any other impairment of the clavicle or scapula.  The Veteran had not undergone a total shoulder joint replacement, but had arthroscopic or other shoulder surgery.  He also had residual signs and/or symptoms as a result of surgery with weakness, stiffness, giving way, lack of endurance, fatigability, and pain.  He had a scar that was not painful and/or unstable, or greater than 39 square inches.  There were no other pertinent physical findings, complications, conditions, signs, and/or symptoms related to his left shoulder disability.  X-ray examination of the left shoulder showed an intact left glenohumeral joint without evidence of arthroplasty, dislocations, or subluxations.  The focal bone sclerosis of the humeral neck junction had the appearance of a benign indolent bone island or even ossified fibrous cortical defect.  There was no evidence of degenerative or traumatic arthritis.  The Veteran was diagnosed with left shoulder, status post surgery for rotator cuff tear with a decreased motion of the left shoulder.  The examiner opined that the Veteran's left shoulder disability would not impact his ability to work.  Functional limitations caused by the Veteran's left shoulder disability included lifting restrictions and occasionally reaching the left arm overhead above shoulder.

The Board finds that the Veteran is not entitled to an initial disability evaluation in excess of 10 percent for a left shoulder disability.  In this regard, the Board notes that on June 2007 QTC examination, range of motion testing revealed 150 degrees flexion, 110 degrees abduction, 90 degrees external rotation, and 75 degrees internal rotation with pain.  A January 2008 VA treatment record shows range of motion testing revealed 140 degrees flexion, 40 degrees extension, 140 degrees abduction, 60 degrees adduction, 45 degrees external rotation, and 60 degrees internal rotation.  On VA DBQ examination in December 2011, range of motion testing of the left arm revealed 120 degrees flexion and abduction, with pain.  However, the medical records and examinations are negative for findings of limitation of motion of the arm at shoulder level.  Nor was there evidence of nonunion of the clavicle or scapula with loose movement.  Therefore, a disability rating in excess of 10 percent is not warranted.  In so concluding, the Board has considered the Deluca factors discussed above.  The June 2007 QTC VA examination report shows that the left shoulder was limited by pain, but was not limited by fatigue, weakness, lack of endurance or incoordination after repetitive use.  On VA DBQ examination in December 2011, the Veteran subjectively complained of weakness, stiffness, pain, giving way, lack of endurance, and fatigability.  Objectively, however, he was able to perform repetitive use testing with three repetitions, without any additional limitation in range of motion of the left shoulder and arm following repetitive use or functional loss and/or functional impairment of the shoulder and arm.  In addition, there is no other evidence showing that the Veteran has more limitation of motion than that found on the VA examination.  38 C.F.R. § 4.71a, Diagnostic Codes 5201-5024.

The Board has considered whether the Veteran can be afforded separate evaluations for the surgical scars on his left shoulder.  Given, however, that the left shoulder scar were found to have not been painful, and did not cause any limitation of function upon objective examination in 2011, a separate evaluation for scars is not for application.  38 C.F.R. §§ 4.118, Diagnostic Codes 7800 to 7805 (2011).

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the Veteran's disability warranted a higher rating in excess of that discussed above.  Hart, supra.

C.  Sinus disability

The Veteran was originally awarded service connection for status post nasal fracture with septorhinoplasty and residual left nasal obstruction and right nasal septal deviation and assigned a noncompensable (0 percent) rating, effective September 7, 2007.  The Veteran's sinus disability is rated under Diagnostic Codes 6599-6502.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27.  When an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the diagnostic code number will be assigned as follows: the first two digits will be selected from that part of the schedule most closely identifying the part, or system of the body involved, in this case, the musculoskeletal system, and the last two digits will be 99 for all unlisted conditions.  Then, the disability is rated by analogy under a diagnostic code for a closely related disability that affects the same anatomical functions and has closely analogous symptomatology.  38 C.F.R. §§ 4.20, 4.27 (2011).  Diagnostic Code 6502 pertains to traumatic deviation of the nasal septum.  Under this code a 10 percent disability evaluation is warranted when there is 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.  A 10 percent disability evaluation is the maximum rating allowable under this Diagnostic Code.  38 C.F.R. § 4.97 (2011).
The Veteran underwent a June 2007 QTC examination at which time he presented with a history of nasal fracture since August 2005.  He underwent a septoplasty and reported that he had constant difficulty breathing through his nose.  He denied any sinus infections, did not use antibiotics, and denied sinus attacks.  However, his nasal condition interfered with breathing through his nose.

On examination, there was evidence of a left nasal obstruction of about 40 percent.  There was also evidence of clear nasal discharge, bilaterally, indicative of allergic rhinitis.  There was no evidence of crusting, nasal polyps, or of loss of the alae.  However, there was evidence of loss of part of the nose and a right septal deviation.  The Veteran was diagnosed with status post septoplasty with residual left nasal obstruction and right nasal septal deviation and allergic rhinitis.  X-ray examination of the nasal bone was negative for evidence of fracture or deformity.  The nasal frontal suture was normal.  The anterior nasal spine was intact and there was mild nasal septal deviation to the right.  The impression was no abnormality in the nasal bone with nasal septal deviation to the right.

The examiner concluded that there was evidence of clear nasal discharge indicative of allergic rhinitis.  There was also evidence of left nasal obstruction at 40 percent, but there was no evidence of bony sinus tenderness to palpation.

VA treatment records include a February 2008 report which shows that the Veteran complained of nasal obstruction.  An examination revealed septum deviated to left without purulent discharge.  The assessment was deviated septum, nasal fracture.  He underwent a septorhinoplasty in August 2008, followed by a revision septorhinoplasty in July 2009.

In September 2011, the Veteran testified that his left nostril was obstructed, but that his right nostril had improved.

On VA DBQ general medical examination in December 2011, the Veteran indicated that his sinus condition had been constant, but there had been no incapacitating episodes in the last year.  He indicated his condition caused pain and interference with breathing through the nose.  He had three operations with good response.  However, he experienced pain and breathing problems.  An X-ray examination of the nasal bones revealed healed nasal bone fractures without significant distortion.  The Veteran was diagnosed with a deviated nasal septum.  It was noted that he had three surgeries for a deviated septum in the past.

The Board finds that the Veteran is not entitled to an initial compensable disability evaluation for residuals of a fractured nose with deviated septum.  In this regard, the Board notes that the Veteran has no more than a 40 percent obstruction in his left nostril.  Since there is no evidence of a 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side, the criteria for an initial compensable evaluation are not met.  38 C.F.R. § 4.97, Diagnostic Code 6502.

The Board notes that on QTC examination in June 2007, the Veteran was diagnosed with allergic rhinitis.  However, allergic rhinitis does not appear to be associated with the Veteran's service-connected nasal disability.  Accordingly, application of Diagnostic Code 6522 (allergic or vasomotor rhinitis) is not warranted.

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the Veteran's disability warranted a higher rating in excess of that discussed above.  Hart, supra.

D.  PTSD

When evaluating a mental disorder, the rating agency shall consider the frequency, severity and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustments during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on the social and occupational impairment rather than solely on the examiner's assessment of the level of disability at the moment of examination.  The rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

PTSD (Diagnostic Code 9411) is rated under the schedule of ratings for mental disorders, 38 C.F.R. § 4.130.  In relevant part, the rating criteria are as follows:
A 30 percent disability evaluation is warranted for PTSD is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent disability evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing effective work and social relationships.

A 70 percent disability evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent disability evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The Board notes that in accordance with the general rating formula, a maximum 100 percent rating is applicable if the manifestations of the service-connected psychiatric disorder result in total occupational and social impairment.  Although the rating formula lists specific symptoms that are indicative of total impairment, the Court has held that the symptoms listed in the rating formula are only examples, and that evidence of those specific symptoms is not required to show that the veteran is totally disabled.  In rating a mental disability, VA is required to consider all symptoms that affect her social and occupational functioning, and not limit consideration to those symptoms listed in the rating formula.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In other words, the primary consideration is whether the manifestations of the service-connected psychiatric disorder result in total social and occupational impairment, regardless of whether the Veteran demonstrates the symptoms listed in the rating formula.

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  GAF scores ranging from 61 to 70 reflects some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and having some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).

While the rating schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.

When it is not possible to separate the effects of the service-connected condition and the non-service-connected condition or conditions, VA regulations at 38 C.F.R. § 3.102, requiring that reasonable doubt on any issue be resolved in the veteran's favor, clearly dictate that such signs and symptoms be attributed to the service-connected condition.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  In light of the above, the Board shall consider all of the Veteran's various psychiatric symptoms in assigning a rating for the Veteran's GAD.  See Mittleider at 182.  In this case, in addition to GAD, the Veteran has diagnoses of panic disorder without agoraphobia, major depressive disorder, PTSD, anxiety, and dysthymia.  However, to the extent that there is any doubt as to attribution of symptomatology between service-connected and nonservice-connected disability, such doubt will be resolved in the Veteran's favor.

The Veteran underwent QTC PTSD examination in July 2007 at which time he presented with sleep problems, flashbacks, nightmares, hypervigilance, and hyperalertness.  It was noted that he had no other mental disorder other than PTSD. He denied any psychiatric treatment and had no previous hospitalizations or psychiatric emergency room visits.  He reportedly had a good relationship with his two brothers and one sister, but did not exercise or do anything socially.

On mental status examination, the Veteran was oriented to time, place, and person.  His appearance and hygiene and behavior were appropriate.  While he had some concentration problems, affect, mood, communication, and speech were normal.  He had no history of panic attacks, hallucinations, or delusions, but sometimes felt suspicious of strangers.  He had no obsessional rituals and thought processes appeared to be normal.  There was no impairment of judgment or abstract thinking.  He had some mild forgetting of names, directions, and recent events.  He had no suicidal or homicidal ideations.  He was diagnosed with PTSD and was assigned GAF scores of 60 to 65.  The examiner indicated that the Veteran's symptoms caused distress and impairment in social, occupational, and other areas of functioning.  The examiner described his symptoms as chronic because the duration of the symptoms was more than three months.  The examiner indicated that the Veteran was mentally capable of managing his own benefit payments in his own best interests and was mentally capable of performing activities of daily living.  However, the Veteran's psychiatric symptoms did cause occupational and social impairment with occasional decreased in work efficiency and intermittent inability to perform occupational tasks, although generally the person was functioning satisfactorily with routine behavior, self-care, and normal conversations.  He had suspiciousness, chronic sleep impairment, mild memory loss, but had no difficulty understanding simple or complex commands and did not appear to pose any threat of persistent danger to himself or to others.

VA treatment records include a December 2007 mental health report which shows that the Veteran was well-groomed, cooperative, and minimally guarded.  Behavior was appropriate with normal speech.  His mood was calm and with an appropriate affect.  His thought process was logical and insight and memory were good.  There was no evidence of homicidal or suicidal ideations, hallucinations, delusions, or obsessions.

A January 2008 report shows that the Veteran was motivated and amenable to vocational planning.  Personal grooming and appearance was suitable.  He presented a positive history of work habits and relationships with his co-workers.  A March 2008 report revealed impaired short-term memory.  A September 2008 mental health report shows that the Veteran complained of depression, sleep problems, a lack to motivation, low energy, poor concentration, and a poor appetite.  On mental status examination, he was oriented to person, place, date, and purpose and was fairly groomed.  He was cooperative with appropriate behavior.  Speech was slow, but normal.  Mood was anxious and affect was appropriate to content.  Thought process was logical.  Short-term memory was impaired, but insight was good with fair judgment.  He had no suicidal or homicidal ideations, hallucinations, or delusions and was assigned a GAF score of 55.  Another September 2008 report reflects a GAF of 58.

A January 2009 mental health report shows that the Veteran complained of depression, sleep problems, including nightmares, and anger.  On mental status examination, he was properly groomed with good hygiene.  There was no evidence of delusions, a formal thought disorder, or hallucinations.  Mood was depressed with congruent affect.  He was sad and irritable.  Insight was good and judgment was intact.  He was diagnosed with PTSD and assigned a GAF score of 70.  An April 2009 neurology note reflects diagnoses of PTSD and depression, NOS and a GAF of 60.  An October 2009 psychiatry note shows that the Veteran was depressed and felt worthless, but denied hopelessness and helplessness.  He had a poor appetite and nightmares, but denied flashbacks.  He was easily angered, irritable, and had mood swings.  He avoided others and did not have friends or want to meet new people.  He was not working at that time, but had been employed three months during the summer.  On mental status examination, the Veteran was alert and oriented times four.  He had good eye contact with normal speech.  He was neatly groomed and dressed.  He was cooperative and memory and concentration appeared intact.  His mood was tired.  Affect was flat, but euthymic.  He denied suicidal and homicidal ideations, audio/visual hallucinations, and delusions.  He felt cautious when someone was behind him.  Insight and judgment were fair.  He was diagnosed with PTSD, depressive disorder (NOS) and was assigned a GAF score of 60.

A February 2010 mental health note shows that the Veteran denied any history of psychiatric hospitalizations, suicidal attempts, psychosis, or mania.  On mental status examination, he was alert, cooperative, and pleasant.  Grooming and hygiene were good.  Eye contact was good.  Speech was normal and his mood was euthymic.  Affect was full and appropriate to content. Thoughts were coherent, logical, and goal-directed with no suicidal or homicidal ideations or audio/visual hallucinations.  Insight and judgment was good.  The Veteran was diagnosed with PTSD and assigned a GAF score of 65.  In April 2010, he denied being depressed but had anxiety attacks.  He got irritable and had mood swings during which he yelled, screamed, and threw a tantrum.  He reported that his memory had improved, but his concentration was poor.  On mental status examination, he was alert and oriented.  He was neatly groomed and dressed with good eye-contact.  He was cooperative and had normal speech.  Thought processes were logical and goal-directed.  Memory and concentration appeared intact.  Mood was good with a euthymic affect.  He denied suicidal and homicidal ideations and auditory visual hallucinations.  There was no evidence of delusions or paranoia and insight and judgment were fair.  The Veteran was diagnosed with major depression, rule out bipolar disorder, generalized anxiety disorder, and PTSD.

In June 2011, the Veteran denied having depression, suicidal ideations, and crying, but endorsed anxiety and panic attacks.  On mental status examination, he was alert, cooperative, pleasant and grooming and hygiene were foot.  Eye contact was good.  Speech was normal.  Mood was anxious.  Affect was full and appropriate to content.  Thoughts were coherent, logical, and goal-directed with no suicidal or homicidal ideations or audio/visual hallucinations.  Insight and judgment were good.  The Veteran was diagnosed with PTSD and panic disorder without agoraphobia, and was assigned a GAF score of 60.

In an August 2011 statement, the Veteran's friend stated that a few months before his discharge from service he had a hard time emotionally dealing with new people, was very depressed, and had not left his house for weeks.  He displayed many signs of traumatic emotions, had nightmares, fought in his sleep, and had a chronic sleep impairment.  He was very irritable, easily upset, and paranoid.  When dealing with others he was nervous and distrusted strangers, family members, and friends.  He did not like to be around large groups of people and needed to be in a very relaxing and safe environment.  He also had angry outbursts and episodes.

In another August 2011 statement, the Veteran's brother stated that after his return from service he was very negative and had withdrawn from everyone.  He no longer had ambitions and had lost his passion for life.  He constantly fought with everyone about everything and stayed away from all social settings.
In September 2011, the Veteran testified that he had difficulty focusing on his coursework due to his PTSD and that he had panic attacks, especially around crowds of people.  He also testified that he had anger issues and in 2010 had a confrontation with a policeman and was detained.  He was irritated, had a short temper, and had violent nightmares.  His friend testified that after the Veteran's first tour in Iraq, he became increasingly antisocial which strained their relationship.  The Veteran had trouble sleeping and night sweats and struggled to open up to his friends; he became distant and preferred being alone.  He testified that the Veteran was unmotivated and had concentration problems.

On VA DBQ examination in December 2011, the Veteran presented with symptoms of distressing thoughts; panic attacks; recurrent dream and nightmares; avoidance of people, places, and situations; irritability; substance abuse; and concentration problems.  The symptoms were severe and constant.  The effect of the symptoms on daily functioning was that he avoided people and places, was unable to focus/concentrate, could not work, did not enjoy life, was often afraid, and had trouble sleeping.  He denied suicidal ideations, but stated that the anti-depressant Zoloft increased thoughts of suicide.  He had psychotherapy within the past year, but no previous psychiatric hospitalization or emergency room visits.  He had no post-service employment.  As regards activities of daily living, the Veteran indicated that he avoided crowds and social functions due to growing paranoid feelings and panic attacks.  He also contended that the primary reason for his unemployment was due to his psychiatric disability.

On mental status examination, the Veteran's orientation was described as normal.  His appearance and hygiene were appropriate.  His behavior was appropriate and cooperative.  He maintained good eye contact.  Affect and mood were described as anxious and he seemed slightly on the edge.  Communication was normal with slightly dramatic speech.  Speech was circumstantial and excessive, but not pressured.  Concentration was normal.  He had panic attacks and was suspicious of others.  He thought people need to be watched and trusted no one.  There were no delusions or hallucinations.  He had obsessive compulsive behavior.  His thought process was impaired and somewhat tangential.  There was no impaired judgment.  Memory was abnormal, as he forgot directions and got lost walking his dog.  There were no suicidal or homicidal ideations.  He was diagnosed with PTSD and a mood disorder, NOS and assigned a GAF score of 58.  He was deemed fully capable of managing his benefit payments in his own best interests.

The examiner stated that the Veteran had an occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, and mood.  It was possible to differentiate which portion of the indicated level of occupational and social impairment was attributable to each diagnosis, but PTSD impairment was significant in all areas.  The Veteran's psychiatric disability was manifested by disturbances of motivation and mood, anxiety, suspiciousness, panic attacks, mild memory loss, circumstantial/circumlocutory/stereotyped speech, chronic sleep impairment, and difficulty in establishing and maintaining effective work and social relationships.  He did not pose any threat of pertinent danger or injury to self or others.  His prognosis was fair.

The Board finds that an initial increased evaluation, greater than 30 percent, for PTSD is not warranted prior to December 3, 2011, the date of the Veteran's DBQ examination demonstrating that an increase was warranted.  Prior to that date, the Veteran was occupationally and socially impaired.  While there is evidence that the Veteran had disturbances of motivation and mood, there is no evidence of a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; and disturbances of motivation and mood.  In addition, the GAF scores ranged from 55 to 70, indicative of moderate to mild impairment and the clinical findings do not demonstrate a degree of impairment consistent with a 50 percent disability evaluation.  Therefore, the Board finds that the criteria for a 50 percent disability evaluation were not met prior to December 3, 2011.

However, the Board finds that a 50 percent disability evaluation for the Veteran's service-connected PTSD is warranted as of December 3, 2011.  At that time, the Veteran testified that he had concentration problems, panic attacks, a short temper, and was anti-social.  Further, on VA examination in December 2011, the examiner opined that the Veteran had disturbances of motivation and mood; anxiety; suspiciousness; panic attacks; mild memory loss; circumstantial, circumlocutory, stereotyped speech; chronic sleep impairment; and difficulty in establishing and maintaining effective work and social relationships.  Accordingly, resolving all reasonable doubt in favor of the Veteran, the Board finds that a 50 percent rating is warranted as of December 3, 2011, the date of the Veteran's DBQ examination demonstrating that an increase was warranted.

Consideration has been given to assigning an additional staged rating; however, at no time during the period in question has the disability warranted more than the assigned rating in excess of that discussed above , to include the increase granted herein.  Hart, supra.

All disabilities

The Board must still consider whether the Veteran is entitled to extra-schedular ratings under the provisions of 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Here, the Board finds that the disability picture presented by the Veteran's right foot, left shoulder, nasal, and psychiatric disabilities is appropriately contemplated by the rating schedule is appropriately contemplated by the rating schedule.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order.

VA must consider all favorable lay evidence of record.  38 U.S.C.A. § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in arriving at the determinations above the Board has considered not only the medical evidence but also the lay evidence presented by the Veteran in the form of his correspondence to VA, letters in support of his claim from his friend and brother, the testimony by the Veteran and his friend before the Board, and statements made during QTC and DBQ VA examinations.

As a layperson, the Veteran, his friend, and his brother are competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, even affording this lay evidence full competence and credibility, such lay evidence does not support a schedular rating higher than that currently awarded for the Veteran's right foot, left shoulder, and nasal disabilities at any time during the pendency of this appeal.


ORDER

An initial evaluation in excess of 10 percent for residuals of right foot sprain is denied.

An initial evaluation in excess of 10 percent for status post left shoulder SLAP repair with residual scarring is denied.

An initial compensable evaluation for status post nasal fracture with septorhinoplasty and residual left nasal obstruction and right nasal septal deviation is denied.

Prior to December 3, 2011, an initial evaluation greater than 50 percent for PTSD is denied.

As of December 3, 2011, an increased evaluation of 50 percent for PTSD is granted.

REMAND

The Board finds that further development is necessary prior to final adjudication of the Veteran's claim of entitlement to a TDIU.

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities; provided that, if there is only one such disability, this disability shall be ratable as 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For purposes of one 60 percent disability or one 40 percent disability in combination, disabilities of a common etiology or from a single accident are considered to be one disability.  Id.

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Factors such as employment history, as well as educational and vocational attainments, are for consideration.  Id.  For VA purposes, the term, unemployability, is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).  The word "substantially" suggests an intent to impart flexibility into a determination of a veteran's overall employability, as opposed to requiring the appellant to prove that he is 100 percent unemployable.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

During December 2011 VA DBQ general medical examination, the Veteran reported that he cannot get a job with the skills that he attained during service due to physical injury.  Given the statement regarding the Veteran's inability to work possibly due to service-connected disabilities, the record also raises the issue of entitlement to a TDIU under 38 C.F.R. §§ 3.340, 3.341, and 4.16.  See Rice, supra.  The Board may not reject a claim for a TDIU without producing evidence that the Veteran can perform work that would produce sufficient income to be other than marginal.  Indeed, VA's duty to assist requires that VA obtain an examination that includes an opinion on the effect of the Veteran's service-connected disabilities on his ability to work.  Friscia v. Brown, 7 Vet. App. 294 (1994).  Therefore, on remand, the RO will be requested to obtain a medical opinion that addresses the effect the Veteran's service-connected disabilities has on his ability to obtain and maintain employment.

Finally, the Board notes that post-service treatment records that have been associated with the claims file pertain to VA medical treatment received by the Veteran through June 2011.  However, in addition to the paper claims files, there is a Virtual VA electronic claims file associated with the Veteran's claims.  A review should be conducted of the electronic file, and if documents contained therein are deemed to be relevant to the issues on appeal and are not duplicative of those already found in the paper claims files, action should be taken to assure that those records are made available (whether by electronic means or by printing) to any medical provider who is asked to review the claims files and provide medical opinions in conjunction with the development requested herein.  38 C.F.R. § 3.159(c)(1) and (2).

Accordingly, this case is REMANDED to the RO or the AMC, in Washington, D.C., for the following actions:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all non-VA medical care providers who have treated him for the disabilities on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folders.  All attempts to procure records should be documented in the file.  If the RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.
Appropriate efforts must also be made to obtain all available VA treatment records since June 2011.  A review should be conducted of the electronic file, and if documents contained therein are deemed to be relevant to the issues on appeal and are not duplicative of those already found in the paper claims folder, action should be taken to assure that those records are made available (whether by electronic means or by printing) to any medical provider who is asked to review the claims folder and provide medical opinions in conjunction with the development requested herein.

2.  The Veteran should be afforded a VA examination by a medical provider with appropriate expertise to determine the impact of the service-connected disabilities on the Veteran's employability.  The claims file must be made available for review by the examiner should note such review in the report.

The examiner should determine whether it is at least as likely as not that the Veteran's service-connected disabilities are sufficiently severe, by themselves, to render him unable to secure and follow a substantially gainful occupation without regard to his nonservice-connected disabilities, or his age.  The examiner should provide the rationale for all opinions expressed.

3.  Thereafter, determine whether any additional development is required based upon any additional evidence obtained by virtue of the foregoing actions.
Thereafter, adjudicate the Veteran's claim for a TDIU.  If any benefit sought on appeal remains denied, the Veteran and his service representative should be provided a supplemental statement of the case, to include consideration of all of the evidence associated with the claims file since the January 2009 statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


